Beck, J.
Whether the defendant was entitled to a verdict in his favor depended upon the questions whether or not the plaintiff had committed actual fraud in bringing about the trade which resulted in a horse swap between the parties, and whether or not there had been delivery by the defendant of the horse which he had agreed to exchange for the plaintiff’s mule and a certain sum of money. As to each of these questions there was a material conflict between the testimony of the plaintiff and that introduced by the defendant. And inasmuch as the judge is only authorized to direct a verdict where there is no conflict in the evidence upon the material issues, it was error for the trial judge to direct the finding of the jury in this case.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.